DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 3, 4, 7, 8, 10, 11, 13-16, 19, 20, 22, 25, 26, 28, 29, 31, and 32 are pending, as amended 3/12/20, and are considered herein.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
	Applicant’s petition to accept color drawings was dismissed in the decision of 4/23/21, but Figures 2-15 still contain color drawings.  Thus, the drawings are objected to.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 7, 8, 10, 11, 13-16, 19, 20, 22, 25, 26, 28, 29, 31, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,525,090. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1: Claim 1 of the patent is drawn to one species of the present Claim 1.  Claim 1 of the present claim utilizes a generic TGM polypeptide, while Claim 1 of the patent is to the species of TGM polypeptide that is TGM1.
	Claim 3: Patent Claim 3 is to the replication defective genome of herpes virus.
	Claim 4: Patent Claim 4 is to the same types of herpes viruses.
	Claim 7: Patent Claim 1 is to the TGM1 polypeptide, and thus anticipates that species of the claim.
	Claim 8: Patent Claim 7 requires the TGM1 to be human TGM1.
	Claim 10: Patent Claim 9 is to herpes virus with reduced cytotoxicity.
	Claim 11: Claim 10 of the patent is drawn to the same Markush of herpes viruses.
	Claim 13: Patent Claim 12 is drawn to similar routes of administration, including topical.
	Claim 14: Patent Claims 12-13 include topical administration routes.
	Claim 15: Patent Claim 14 teaches administration of the species of TGM1 encoding herpes virus, to an individual, with a pharmaceutically acceptable exicipient.  Such results in expression and treatment.  
	Claim 16: Patent Claim 15 of the patent is to human subjects.
	Claim 19: Patent Claim 14 includes topical, transdermal, and intradermal adminsitrations.
	Claim 20: Patent Claim 14 includes topical administration.
	Claim 22: Patent Claim 20 includes the herpes virus genome Markush.
	Claim 25: Patent Claim 14 is to TGM1 polypeptide.
	Claim 26: Patent Claim 23 is the human polypeptide.
	Claim 28: Patent Claim 25 is to the reduced cytotoxicity virus.
	Claim 29: Patent Claim 26 is to the same herpes virus Markush.
	Claim 31: Patent skin is a target location (e.g., Claim 16).
	Claim 32: Patent Claim 29 is to replication defective virus genomes.
	Hence, in light of the patent, it would have been obvious to make the species including TGM1.  The Artisan would do so, and expect success, as it is claimed.

Claims Free of the Art
	The claims are free of the art of record.  To wit, similar to the parent case, the closest prior art would not direct or make obvious the particular choice of vectors and transgenes.  In addition, the broadened scope of particular TGMs has patentable utility in experimentation and developing therapies, and thus, is enabled for the delivery claimed. 

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633